                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

RANDALL TURNER,                                       )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )     Civil No. 3:18-cv-00003
                                                      )     Judge Trauger
TONY PARKER, ET AL.,                                  )
                                                      )
        Defendants.                                   )

                                             ORDER

        On July 2, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 175), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, the following are hereby ORDERED:

        1.      The Motion for Summary Judgment filed by defendant Kavin Johnson,
                M.D. (Docket No. 145) is GRANTED.

        2.      The Plaintiff’s Motion for Partial Summary Judgment (Docket No. 116)
                and Supplemental Motion for Partial Summary Judgment (Docket No. 149)
                are DENIED.

        3.      All other pending motions by any party are hereby DENIED AS MOOT.

        4.      This case is DISMISSED WITH PREJUDICE.

        This Order constitutes the judgment in this case.

        It is so ORDERED.


                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:18-cv-00003 Document 176 Filed 07/23/20 Page 1 of 1 PageID #: 841
